—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 28, 1994, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant pleaded guilty to the crime of sexual abuse in the first degree in satisfaction of a superior court information charging him with this crime and the crime of rape in the first degree. In accordance with the plea agreement, defendant was sentenced to a prison term of 2 to 6 years. Given the nature of the crime, the age of the victim and her relationship to defendant, we reject defendant’s claim that the sentence imposed was harsh and excessive. Accordingly, we find no reason to disturb County Court’s judgment.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.